Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2014

                                      No. 04-14-00063-CV

                               Hetul BHAKTA d/b/a Budget Inn,
                                         Appellant

                                      v.
                                     Tex
                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 11-04-15888-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                            ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Appellee’s motion to dismiss is GRANTED.

       For good cause, costs of appeal are assessed against the party that incurred them. See TEX.
R. APP. P. 43.4.

       It is so ORDERED on April 16, 2014.

                                                 _____________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk